Citation Nr: 1036130	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  

In September 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pertinent additional evidence has been received in the form of a 
January 2, 2009, private physician's statement and VA outpatient 
treatment reports dated in October and November 2008 that have 
not been considered by the RO in a supplemental statement of the 
case as required by 38 C.F.R. § 19.31.  The Veteran has not 
waived consideration of these records by RO.  Accordingly, the 
case is REMANDED for the following action:

The claim for service connection for a 
respiratory disorder should be 
readjudicated with consideration of the 
January 2, 2009, private physician's 
statement and VA outpatient treatment 
reports dated in October and November 2008 
referenced above.  If this readjudication 
does not result in a complete grant of all 
benefits sought by the Veteran in 
connection with this claim, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


